DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-55 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/14/21 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

4.	The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

Double Patenting
5.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

s 36-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 16/713736 (US publication no. 20200116373) Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 36-55 merely define an obvious variation of the invention claimed in the copending Application No. 16/713736.
After analyzing the language of the claims, initially it should be noted that the copending Application No. 16/713736, having the same inventive entity. The Assignee in all applications is the same. 
Claims 36-55 of the instant application is anticipated by claims 36-55 in that claims 36-55 of the copending Application No. 16/713736 contains all the limitations of claims 36-55 of the instant application. Claims 36-55 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).

7.    A comparison of the independent claims in the instant application and copending application are shown in the table below.
Copending application 16/713736
Instant application 16/707599

predefined trigger modes;  a sensing module configured to detect first 
information from environment;  and convert the first information into electronic signals; a processor configured to: recognize the electronic signals as one or more modes by applying a mode recognition method; compare the one or more recognized modes with the one or more predefined trigger modes; determine that the one or more recognized modes match at least one of the one or more predefined trigger modes; and cause the sensing module to acquire second information from the environment; a communication module configured to: transmit the second information to a target; and retrieve third information based on the detected first information or the second information;  

predefined trigger modes; a sensing module configured to detect first 
information from environment; and convert the first information into electronic signals; a processor configured to: recognize the electronic signals as one or more modes by applying a mode recognition method; compare the one or more recognized modes with the one or more predefined trigger modes; determine that the one or more recognized modes match at least one of the one or more predefined trigger modes; and cause the sensing module to acquire second information from the environment;  and a communication module configured to transmit the second information to a target.
52.  A system comprises a device and a server, wherein the device comprises: a 
storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment; and convert the first information into electronic signals; a processor configured to: recognize the electric signals as one or more modes by applying a mode recognition method; compare the one or more recognized modes with the one or more predefined trigger modes; determine that the one or more recognized modes match at least one of the one or more predefined trigger modes; and cause the sensing module to acquire second information from the environment; and a communication module configured to: transmit the second information to the server; and 

storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment; and convert the first information into electronic signals; a processor configured to: recognize the electric signals as one or more modes by applying a mode recognition method; compare the one or more recognized modes with the one or more predefined trigger modes; determine that the one or more recognized modes match at least one of the one or more predefined trigger modes; and cause the sensing module to acquire second information from the environment; and a communication module configured to transmit the second information to the server.


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
8.	Applicant’s arguments filed on 7/14/21, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 36-55 have been considered but are moot in view of rejection indicated above.
	See detailed rejection indicated above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 27, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115